Citation Nr: 0118735	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1954 to May 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1999 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).   In the decision, the RO denied service 
connection for bilateral hearing loss.


REMAND

The veteran contends that the RO made a mistake by denying 
his claim for service connection for hearing loss.  During a 
personal hearing held at the RO in March 2001, the veteran 
testified that he had hearing loss which he believed was 
related to noise exposure during service.  He stated that he 
worked as a radar operator in service, and had to wear 
headphones.  He pointed out that hearing loss was noted upon 
separation from service.  He also testified that his job 
after separation from service did not involve significant 
exposure to noise.

The medical evidence which is of record includes the report 
of a medical examination conducted in May 1958 for the 
purpose of the veteran's separation from service.  The report 
shows that on audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



250
500
1000
2000
3000
RIGHT
5
10
15
10
-
LEFT
10
5
5
5
-


The medical evidence which is of record also includes the 
report of an audiological evaluation conducted by the VA in 
May 1997 for treatment purposes (not for rating purposes) 
which reflects that pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
50
50
LEFT
5
5
50
55
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The Board notes that these findings demonstrate the presence 
of a hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385 (2000).  

Also of record is a letter dated in September 2000 from one 
of the veteran's treating physicians at a VA facility which 
contains the following comments:

[The veteran] has evidence of 
sensorineural hearing loss.  He desires 
evaluation for Comp & Pen screening.  He 
reports that he was exposed to noise 
while in the military.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The law is applicable to the veteran's claim for 
service connection for bilateral hearing loss.

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the claims 
file reveals that the veteran has not been afforded a VA 
examination in connection with his claim.  In written 
argument dated in June 2001, the veteran's representative 
asserted that the case should be remanded for the purpose of 
affording the veteran an examination to determine the 
severity of the disability, and to obtain an opinion as to 
the onset of the disorder.  

The new act requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  For this reason, the Board concludes 
that a VA examination is required.


Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and etiology of any hearing loss 
disorder which the veteran may currently 
have.  The claims folder should be made 
available to and reviewed by the examiner 
before the examination.  In particular, 
the examiner should review the report of a 
medical examination conducted for the 
purpose of the veteran's separation from 
service in 1958, the VA audiology 
examination report dated in May 1997, and 
the transcript of the veteran's testimony 
given in March 2001.  The examiner should 
specifically comment as to whether any 
findings noted upon separation from 
service represented the onset of a 
currently diagnosed hearing loss disorder. 

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


